NOT DESIGNATED FOR PUBLICATION



                          STATE OF LOUISIANA
                            COURT OF APPEAL
                              FIRST CIRCUIT


                             DOCKET NUMBER
                               2021 CA 1365


                             ROVER GROUP, INC.


                                   VERSUS

v
      DR. GARY CLARK, JARVIS ANTWINE TERRY BONNIE ERNEST
    LEBLANC, JR., KASHI SHERMAN, HARRY JOHNSON, INDIVIDUALLY
 AND AS MEMBERS, DIRECTORS OR OFFICERS OF - NEW COMMUNITY
ASSOCIATION FOR THE WELFARE OF SCHOOL CHILDREN, INC.", AND G.
    THOMAS ARBOUR, W.T. WINFIELD, AAROLYN WHEELER, AND THE
                         COMMUNITY ASSOCIATION
                FOR THE WELFARE OF SCHOOL CHILDREN




                                          Decision Rendered:   APR 0 8 2022




                            APPEALED FROM THE
              19TH JUDICIAL DISTRICT COURT, SECTION 23
                EAST BATON ROUGE PARISH, LOUISIANA
                          DOCKET NUMBER 645, 668


        HONORABLE WILLIAM A. MORVANT, JUDGE PRESIDING




    Terry L. Bonnie                 Attorney for Defendant -Appellant,
    Baton Rouge, Louisiana          Community Association for the Welfare
                                    of School Children


    Mark V. Marinoff                Attorney for Plaintiff -Appellee,
    Baton Rouge, Louisiana          Rover Group, Inc.

    Michael E. Platte               Attorney for Defendant -Appellee,
    Baton Rouge, Louisiana          W.T. Winfield




         BEFORE:        MCDONALD, LANIER, AND WOLFE, JJ.
McDONALD, 3.


       The Community Association for the Welfare of School Children,                 Inc. ( CAWSC)


appeals a judgment granting summary judgment to Rover Group,                     Inc. ( Rover)   and



denying summary judgment to CAWSC.              After review, we affirm.


                     FACTUAL AND PROCEDURAL BACKGROUND


       We adopt pertinent factual and procedural background from this court's prior


opinion in this suit, Rover Grp., Inc. v. Clark, 18- 1576 ( La. App. 1 Cir. 12/ 12/ 19), 291

So. 3d 699, 702, writ denied, 20- 00101 ( La. 3/ 9/ 20), 294 So. 3d 481 ( Roverl):


       On May 27, 2014, [ Rover] entered into a Lease with an Option to Purchase
       with [   CAWSC],    a   non- profit   corporation,   through its officers, directors,
       and/ or members G. Thomas Arbour, W.T. Winfield, and Aarolyn Wheeler
       for property located at 440 North Foster Drive in Baton Rouge (' Rover
       Lease'). On October 12, 2015, Dr. Gary Clark, Jarvis Antwine, Terry Bonnie,
       Ernest Leblanc, Jr., Kashi Sherman, and Harry Johnson flied a petition for
       eviction in Baton Rouge City Court, contending that they owned the North
       Foster Drive property by virtue of a judgment issued in a Quo Warranto Suit
       on July 13, 2015 (" Quo Warranto Suit'. Although their eviction suit was
       ultimately dismissed, judgment was issued in favor of Clark, Antwine,
       Bonnie, Leblanc, Sherman, and Johnson, in the Quo Warranto Suit[.] ...


       The judgment in the Quo Warranto Suit prohibited W.T. Winfield, Alfred
       Williams, G.    Thomas   Arbour,   and     Aarolyn   Wheeler     from
       conducting furtherbusiness in the name of CAWSC. Because the Rover
       Lease was entered into on May 27, 2014, which was prior to the date of the
       judgment in the Quo Warranto Suit, Rover continued its operation in
       accordance with its belief that the Rover Lease remained in effect, while Dr.
       Gary Clark,    Jarvis Antwine,        Terry Bonnie, Ernest Leblanc,        Jr.,   Kashi
       Sherman,       Harry
                     and             Johnson,      the    new   members      of
                                                                            or   officers

       CAWSC, maintained that the Rover Lease was a nullity and without effect.

       Accordingly, on February 2, 2016, Rover filed the instant injunction and
       possessory action against Clark, Antwine, Bonnie, Leblanc, Sherman, and
       Johnson ( the " Clark defendants', individually and as members, directors or
       officers of a group identifying itself as " New Community Association for the
       Welfare of School Children, Inc." and against G. Thomas Arbour, W.T.
       Winfield, and Aarolyn Wheeler (the "Arbour defendants',             who were alleged

       to be acting as members, directors, and/ or officers of CAWSC.             Rover also
       sought declaratory judgment, injunctive relief, and damages as a result of
       the actions of the Clark and Arbour defendants.


       In response to the lawsuit filed by Rover, the Clark defendants filed a
       pleading entitled, " Motion to Correct Parties['] Names in Plaintiffs ( Rover
       Group, Inc.) Petition for Declaratory Judgment, Possessory Action,
       Injunctive    Relief and     Damages and          Reconventional    Demand" (" Clark
       Reconventional Demand'.           Although styled as a reconventional demand,
       the Clark Reconventional Demand actually asserted a reconventional
       demand against Rover, a cross- claim against the Arbour defendants, and a
       third -party demand against Star Hill Baptist Church and alleged members
       of its Board of Deacons, Raymond Jetson, Alex Keys, and Jason B. Thrower
         Star Hill defendants"). In their reconventional demand against Rover, the
       Clark defendants alleged that the Rover Lease was a nullity, as the Arbour
      defendants did not have authority and did not comply with requisite
      corporate formalities to enter into the [ Rover Lease] on behalf of CAWSC.
      Similarly, in the third -party demand, the Clark defendants alleged that the
      purported donation of property to the Star Hill defendants was a nullity.

      On November 16, 2016, the Clark defendants filed a motion to dismiss their
      reconventional demand without prejudice.
                                             However, the order granting the
      dismissal was not signed until January 26, 2018. In the interim, on
      December       9,   2016,      Rover     amended      and   supplemented    its   petition,
      eliminating the Clark and Arbour defendants in the principal action and
      naming CAWSC as a defendant in their place. In response, CAWSC filed
      exceptions of no right and no cause of action, which were denied by the
      trial court. CAWSC then filed writ applications with this court and the
      Supreme Court, all of which were denied.

      In   September          of    2017,     CAWSC       answered   Rover' s   amended      and

      supplemental         petition     and      asserted     incidental   demands      therein.
      Specifically, CAWSC asserted a third -party demand against W.T. Winfield,
      alleging that neither he nor Alfred C. Williams ( deceased) were authorized
      to sign the Rover Lease on behalf of CAWSC. CAWSC also reconvened
      against Rover, seeking various items of damages, including damages for
      the continued unauthorized possession of the North Foster Drive property
      at issue in the Rover Lease. Defendants Winfield and Rover both filed
      answers and affirmative defenses in response to these demands by CAWSC.
      Subsequently, a peremptory exception of peremption was filed by the
      Arbour defendants, which exception was later adopted and asserted by
      Rover. In the exception, Rover and the Arbour defendants contended that
      any claims asserted by CAWSC on the basis that the Arbour defendants
      were not authorized to execute the Rover Lease were perempted pursuant
      to LSA- R. S. 12: 208....


      Although not included in the designated record, on or about February 27,
      2018, the previously asserted and voluntarily dismissed third -party demand
      against the Star Hill defendants was purportedly refiled by the Clark
      defendants. In response, Star Hill filed peremptory exceptions raising the
      objections of peremption ( pursuant to LSA- R. S. 12: 208( A)( 1))         and no cause

      of action, urging that all claims asserted against them should be dismissed,
      with prejudice.




       On May 21,         2018, the] trial court ...      heard the exceptions raising the
      objection of peremption.              At the conclusion of the hearing, the trial court
      found that the claims raised against the Star Hill defendants, the Arbour
      defendants, and Rover were perempted under LSA- R. S. 12: 208, and
      therefore sustained the exceptions.         A judgment in conformity with the trial
      court's [   ruling] ...      sustaining the exceptions, and dismissing the Clark
      defendants' claims against the Star Hill defendants, the Arbour defendants,
      and Rover,       with     prejudice,     was signed on June 13,       2018. ( Footnotes
      omitted.)


Rover I,291 So. 3d at 702- 04.


      The Clark defendants appealed from the June 13, 2018 judgment. On appeal, the

Roverlcourt vacated that judgment, insofar as it granted the exceptions of peremption


filed by the Arbour defendants and Rover, and remanded the matter to the trial court for

further proceedings.      Roverl, 291 So. 3d at 710.


                                                      3
        While the parties were litigating the issue of peremption, and before the trial court

ruled on that issue in the June 13, 2018 judgment, CAWSC' filed a motion for summary

judgment seeking dismissal of Rover's claims against it. After Rover I was decided in

December 2019, Rover filed an exception of prescription; a separate cross motion for


summary judgment seeking dismissal of CAWSC's reconventional demand; an objection

seeking to strike several exhibits CAWSC submitted as summary judgment evidence; and,

an opposition to CAWSC' s motion for summary judgment.                             In response, the Clark


defendants and/ or CAWSC filed numerous oppositions, reply memoranda, and motions.

        On May 24, 2021, the trial court held a hearing on several issues, including the

cross motions for summary judgment.                   On June 15, 2021, the trial court signed a


judgment: denying CAWSC' s motion to continue; denying CAWSC' s motion to compel;

striking five exhibits included in CAWSC' s summary judgment evidence; denying CAWSC's

motion for summary judgment; granting Rover's cross motion for summary judgment;

granting a declaratory judgment that the Rover Lease was fully enforceable; granting

specific performance of the Rover Lease in Rover's favor; and ordering CAWSC to pay

Rover $ 50, 000    attorney fees plus costs. CAWSC appealed the June 15, 2021 judgment.

After this court questioned the finality of that judgment, the trial court signed an amended

judgment on February 8, 2022, the appellate record was supplemented with the amended

judgment, and this court maintained the appeal.


        On appeal, CAWSC claims the trial court: abused its discretion in denying its motion

to continue;     erred in deciding a declaratory judgment in summary fashion;                           erred in


granting Rover's motion for summary judgment; and, erred in denying its motion for

summary judgment.2




1 CAWSC is the party who filed the reconventional demand against Rover, but the motion for summary
judgment identifies the mover as " plaintiffs -in -reconvention, Gary Clark, et. al."

z On appeal, CAWSC also assigns error to the trial court's denial of its exception of no cause of action. If
CAWSC is referencing the trial court's June 28, 2017 denial of its March 23, 2017 exception, the record
shows CAWSC sought this court's review of that denial by supervisory writs, and this court denied same.
See Rover, Inc. v. Dr Gary Clark, et al., 17- 0945 ( La. App. 1 Cir. 7/ 27/ 17), 2017 CW 0945. In any event,
the trial court did not address an exception of no cause of action at the March 24, 2021 hearing or in the
June 15, 2021 judgment (amended February 8, 2022), which is the judgment that CAWSC appealed. As a
general rule, an appellate court will not consider issues that the trial court did not address or that a party
raises for the first time on appeal. Burniac v. Costner, 18- 1709 ( La. App. 1 Cir. 5/ 31/ 19),   277 So. 3d 1204,
1210. Accordingly, we pretermit this assignment of error.

                                                        4
                             DENIAL OF MOTION TO CONTINUE


        CAWSC contends the trial court abused its discretion in denying its motion to

continue the summary judgment hearing, because it did not have adequate time to

conduct discovery. However, a trial court has wide discretion in the control of its docket,

case management, and the determination of whether a continuance should be granted.

Roverl, 291 So. 3d at 709.      An appellate court will not disturb such a ruling unless there

is a clear showing the trial court abused its discretion.       Id.   At the beginning of the

summary judgment hearing herein, the trial court heard the parties' arguments as to the

need for a continuance and noted that the case had been pending for five years and the

information CAWSC sought in discovery was its own corporate records.         After review, we


conclude the trial court did not abuse its discretion in denying the motion to continue.

                                   SUMMARY JUDGMENT


       CAWSC also contends the trial court erred in granting Rover' s cross motion for

summary judgment, in denying CAWSC' s motion for summary judgment, and in deciding

Rover's declaratory judgment action " in a summary fashion." We first note that "summary

proceedings"    and "     summary judgment proceedings" are not the same.           Summary

proceedings are those conducted with rapidity, within court-ordered delays, without

citation, and without the observance of the formalities required in ordinary proceedings.

La. C. C. P. art. 2591.   Conversely, summary judgment proceedings are not conducted with

rapidity, but are governed by statutorily -set deadlines, require citation, specific burdens

of proof, the filing of specific supporting documentation, and a noticed contradictory

hearing.    See La. C. C. P. art. 966.    Simply, there is no prohibition against granting

summary judgment in an action for declaratory judgment. Pride Network, Inc, v. Town

ofAmite City, 15- 1849 ( La. App. 1 Cir. 11/ 4/ 16),   2016 WL 6583737, * 2 ( unpublished).


CAWSC' s argument to the contrary is without merit.

        Where there are cross motions for summary judgment raising the same issues,

this court can review the interlocutory denial of a summary judgment in addressing the

appeal of the grant of a cross motion for summary judgment.           Huggins v. Amtrust Ins


Co. of Kansas, Inc., 20- 0516 ( La. App. 1 Cir. 12/ 30/ 20), 319 So. 3d 362, 365.   Appellate


courts review the grant or denial of a motion for summary judgment de novo under the

                                                5
same criteria governing the district court's determination of whether summary judgment
is appropriate.   Id. After an opportunity for adequate discovery, a motion for summary

judgment shall be granted if the motion, memorandum, and supporting documents show

there is no genuine issue as to material fact and that the mover is entitled to judgment

as a matter of law. La. C. C. P. art. 966A( 3).


       CAWSC' s motion for summary judgment sought to have Rover' s action dismissed,

arguing that CAWSC did not comply with the proper corporate formalities authorizing

W.T. Winfield and Alfred C. Williams to sign the Rover Lease, thus rendering the Rover

Lease unenforceable.       Rover's cross motion for summary judgment sought a declaratory

judgment that the Rover Lease was indeed enforceable and ordering CAWSC to

specifically perform its obligations under the Rover Lease by conveying the North Foster

Drive property to Rover. After a de novo review of the admissible summary judgment

evidence, as explained below, we conclude the trial court properly granted summary

judgment to Rover and properly denied summary judgment to CAWSC.

       In support of its cross motion, Rover introduced a copy of the Rover Lease, two

letters showing it attempted to exercise its option to purchase the North Foster Drive

property, CAWSC' s rejection of Rover's attempts to exercise the option, G. Thomas

Arbour' s affidavit (   attaching a transcript of June 29, 2015 meeting at which CAWSC

purportedly ratified the Rover Lease), and Caranza J. Guidry's affidavit, who is Rover's

president and chief executive officer, explaining Rover's compliance with the Rover Lease

and its failed attempts to exercise its option to purchase the North Foster Drive property

from CAWSC.


       In support of its motion, CAWSC attempted to demonstrate that CAWSC' s Articles


of Incorporation and Bylaws required the CAWSC Board of Directors to take specified


action, including the issuance of a board resolution, authorizing Messrs. Winfield and

Williams to execute the Rover Lease on CAWSC' s behalf, and without such action, the

Rover Lease was unenforceable.        However, Rover filed an objection to the admissibility

of several of CAWSC' s summary judgment exhibits, and the trial court specifically

excluded both the CAWSC Articles of Incorporation and the Bylaws ( as well as three other

documents) for non- compliance with La. C. C. P. art. 966A( 4).   CAWSC did not challenge


                                                  2
the exclusion of these exhibits.        Thus, CAWSC' s remaining summary judgment evidence

consisted solely of the Rover Lease itself and an affidavit by CAWSC Board member Jarvis

Antwine.      In his affidavit, Mr. Antwine attested that: ( 1) he has been a member of the

CAWSC Board of Directors since 2003; ( 2) the CAWSC Board of Directors did not vote to

authorize Messrs. Winfield and Williams to sign the Rover Lease, and ( 3) he did not


receive a notice for a meeting in reference to CAWSC leasing the subject property to
Rover.


         However, Mr. Antwine' s attestations alone do not create a genuine issue of


material fact as to the scope of authority Messrs. Winfield and Williams possessed.

Although the terms of CAWSC Articles of Incorporation and Bylaws may have required

certain formalities authorizing Messrs. Winfield and Williams to execute the Rover Lease,

the trial court struck these two exhibits from CAWSC' s summary judgment evidence, and

CAWSC cannot rely on these exhibits as proof of any material fact.                  Further, even though


these documents appear elsewhere in the record, we cannot consider those documents


in reviewing CAWSC' s motion, because they were not specifically filed in support of or in

opposition to the Rover or CAWSC motions for summary judgment. Huggins, 319 So. 3d

at 366- 67.    CAWSC has filed no other summary judgment evidence showing that CAWSC

required a specific vote of the CAWSC Board or that a meeting was required before

Messrs. Winfield and Williams could bind CAWSC to the Rover Lease.


         Moreover, even if CAWSC failed to adhere to required corporate formalities before


entering the Rover Lease, Rover's summary judgment evidence demonstrates that the

CAWSC Board of Directors in place on June 29, 2015, ratified the Rover Lease, curing any

alleged deficiencies in its execution. In his affidavit, Mr. Arbour, a CAWSC board member


in 2014 when CAWSC executed the Rover Lease, attested that he was still a CAWSC


Board member in June 2015. 3 He further attested that the Rover Lease ' was an act of

CAWSC" and " was in fact ratified by the Board of Directors of CAWSC, as evidenced by

    an attached] Certified Transcript of the Minutes of the CAWSC Board meeting of June




3 The June 29, 2015 CAWSC Board meeting occurred before the signing of the July 13, 2015 judgment in
the Quo Warranto Suit, wherein W.T. Winfield, Alfred Williams, G. Thomas Arbour, and Aarolyn Wheeler
were prohibited from conducting further business in CAWSC' s name. The Quo Warranto                Suit was the
subject of appeal in Antwine v. Winfle/d, 15- 1850 ( La. App. 1 Cir. 9/ 16/ 16), 203 So. 3d 454.

                                                      7
29, 2015." The attached transcript indeed confirms that, on June 29, 2015, several new


members were elected to the CAWSC Board of Directors and that board voted to ratify

the Rover Lease.


                                     CONCLUSION


       In sum, Rover has submitted valid summary judgment evidence establishing that

the Rover Lease was enforceable, and CAWSC has presented no admissible evidence


creating a genuine issue of material fact as to the Rover Lease' s validity or to the 2015

CAWSC ratification of the Rover Lease.    Rover's motion, memorandum, and supporting

documents show there is no genuine issue of material fact, and Rover is entitled to


summary judgment as a matter of law. See La. C. C. P. art. 966A( 3). We affirm the trial

court's February 8, 2022 amended judgment.       We issue this memorandum opinion in


compliance with the Uniform Rules — Courts of Appeal, Rule 2- 16. 1B. We assess costs of


the appeal to The Community Association for the Welfare of School Children.

      AFFIRMED.